Citation Nr: 0719303	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In February 2007, the veteran testified 
before the undersigned at a Board video conference hearing.  

In February 2007, the veteran withdrew in writing from appeal 
the issue of whether new and material evidence had been 
submitted to reopen a claim of service connection for a back 
disability.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disability 
attributable to service.

2.  Alcohol dependency is the result of the veteran's own 
willful misconduct and is not a result of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for alcohol dependency is barred as a 
matter of law.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.301(c), 3.301(d), 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
October 2002, which was prior to the March 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2002 letter as well as a July 2006 
letter, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
letters noted above, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the veteran to send copies of any relevant evidence he had in 
his possession and that he could also get any relevant 
records himself and send them to VA.  The defect in the 
timing of VCAA notice constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  All five elements were provided in the information 
noted above, with specific notice of elements four and five 
in a March 2006 letter from the RO.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant  
Further, although the veteran has requested that he be 
afforded a VA examination, VA medical opinion is not 
necessary because, as explained below, the record lacks 
evidence that establishes the veteran's psychiatric diagnoses 
were in any way related to service.  See 38 C.F.R. § 
3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  Accordingly, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's active duty service included a tour in Vietnam.  
His military occupational specialty was a personnel 
management specialist.  He was not awarded any decorations 
evincing combat.  

The veteran's March 1970 enlistment examination report and 
November 1971 separation examination report show normal 
clinical psychiatric evaluations.  There are no complaints or 
treatment in the veteran's service medical records of a 
psychiatric nature, to include alcohol abuse. 

VA medical records show that the veteran was hospitalized in 
October 1988 for alcoholism.  A Psychological Report of 
Testing Performed in November 1988 indicates that the veteran 
relayed that he did not see combat during his service and did 
not experience symptoms potentially related to his time in 
the military.  The discharge summary states that it was the 
veteran's first hospital admission and the reason he was 
requesting treatment for his alcoholism was because he was 
studying to become a social worker and realized that he would 
not be a successful social worker without first dealing with 
his alcoholism.  The veteran reported that he had his first 
drink as a child and was first intoxicated at age 19.  He 
said he realized he had a problem with alcoholism and other 
chemical substances in Vietnam.  The veteran was noted to be 
sober and detoxified at the time of his hospital discharge.  

The veteran was again hospitalized at a VA medical facility 
in December 1990 for alcohol problems.  His recorded history 
included alcohol dependence with polysubstance abuse 
including heroin, cocaine, and marijuana.  He reported first 
drinking at age 20 and having problems with alcohol since 
1971.  He denied any previous psychiatric treatment.  He did 
note his 1988 hospitalization which he said had been followed 
by three months of sobriety.

A February 1998 VA outpatient record indicates that the 
veteran was no longer drinking alcohol.  

In July 2000, the veteran presented to a VA outpatient clinic 
complaining of an inability to sleep for six days.  He 
reported that he had been drinking for about nine years and 
began drinking large amounts of alcohol, about a 12-pack 
daily, one and a half years earlier.  He was assessed as 
having history of alcohol dependency and was referred to the 
mental health clinic.  

In September 2001, the veteran filed a claim for service 
connection for depression, PTSD and alcoholism.  He said that 
he had been exposed to rocket attacks and sniper fire and 
began drinking and taking drugs at that time to alleviate the 
pressure.  

On file is an October 2002 statement from the veteran's 
stepmother stating that the veteran was "fine" and "very 
[l]evel [h]eaded" when he entered service, but he really 
changed when he came out of service.  She denied that he 
drank or smoked prior to service.  

A discharge summary dated in March 2003 shows that the 
veteran was admitted for alcohol detoxification.  He reported 
drinking 12-20 beers a day.  His discharge diagnoses included 
alcohol intoxication, detoxification, and history of severe 
alcoholism, depression and smoker.  The veteran attended his 
first sobriety maintenance group therapy in March 2003.  He 
reported that he was tired of drinking and living off of 
friends. 

Group therapy notes and progress notes from VA Behavioral 
Medicine in 2003 and 2004 reflect diagnoses of alcohol 
dependence and depressive disorder.  

In the substantive appeal received in February 2004, the 
veteran stated that his anxiety disorder began after he went 
to Vietnam.  He explained that while records show a family 
history of mental disorders, events in Vietnam were what 
triggered his present condition.  He said his abuse of 
alcohol is a result of "this", not the cause.  

VA outpatient records in 2005 and 2006 include diagnoses of 
depressive disorder.

On file is a January 2006 letter from the Murray State 
University Psychological Center noting that the veteran had 
attended the psychological center from February to April 1990 
and that no diagnosis resulted from the assessment.

A March 2006 general progress note from VA Behavioral 
Medicine Clinic shows that the veteran was last seen in 
October 2005.  The veteran reported that his mood had a 
seasonal component.  He also reported that he had been a 
clerk in the Army in Vietnam and denied having bad dreams.  
He did report that he had been shot at on occasion, but 
wasn't allowed to shoot back.  He was diagnosed as having 
anxiety disorder NOS, cannot rule out PTSD, mood disorder 
NOS, cannot rule out bipolar disorder, type 2, and alcohol 
dependence, in remission for the past three years.  

During a Board videoconference hearing in February 2007, the 
veteran testified that he had been stationed in Da Nang where 
he had been assigned "an easy job" and that the soldiers in 
the field "hated' him for it which he understood.  He went 
on to testify that he "coerced" a head sergeant into 
letting him go to a compound outside Da Nang where he was 
subject to being shot at and rocket attacks.  He said that he 
began abusing drugs and alcohol in service due to stress, 
anxiety, feeling like a misfit, and not being quite sure why 
he was there.  He said that following service he first sought 
psychiatric treatment in 1988.  He denied that he had ever 
been told by a doctor that there was a cause and effect 
relationship between his military service and present 
psychiatric diagnoses.  

III.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In specific regard to PTSD claims, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (2006).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2006); see also 
VAOPGPREC 2-97.

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2006).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit indicated that veterans 
could recover only if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.

Depressive and Anxiety Disorders

The veteran's service medical records are devoid of 
complaints or treatment of a psychiatric nature.  The first 
medical evidence of a psychiatric nature is dated many years 
after service, in October 1988, for alcohol dependency.  This 
disability is discussed in more detail below.  

The first medical evidence showing a psychiatric disability 
other than alcohol dependency, namely depressive disorder, is 
not shown until 2003.  Specifically, VA outpatient records 
from Behavioral Medicine group therapy and progress notes 
reflect diagnoses of depressive disorder.  The veteran was 
also diagnosed as having anxiety disorder on a March 2006 VA 
general progress note from Behavioral Medicine.  

Although the veteran is presently diagnosed as having 
depressive and anxiety disorders, there is no medical 
evidence relating these diagnoses to the veteran's active 
duty service.  This is despite VA's request to the veteran to 
provide competent medical evidence showing that his presently 
claimed psychiatric disabilities are related to service.  In 
fact, the veteran testified in February 2007 that he did not 
think any doctor had ever told him there was a cause and 
effect relationship between his military service and present 
psychiatric diagnoses.  

Regarding the veteran's request that he be afforded a VA 
examination to address the nexus question, the Board does not 
find that such an examination is necessary.  38 U.S.C.A. 
§ 5103(d).  In this regard, the veteran relates his present 
psychiatric disabilities to the stress he experienced in 
service from coming under sniper fire and rocket attacks.  
There is also an October 2002 statement from the veteran's 
stepmother stating that the veteran was not the same person 
when he came out of service as when he entered service.  
However, on a Psychological Report of Testing Performed in 
November 1988, the veteran specifically reported that he did 
not see combat during his service and did not experience 
symptoms potentially related to his time in the military.  In 
light of the conflicting statements made by the veteran as 
well as the lack of even a suggestion in the medical records 
of a relationship between the veteran's anxiety and 
depressive disorders diagnosed over 30 years after service 
and service, the Board does not find that the requirements 
for affording the veteran a VA examination have been met.  
See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against a finding that the veteran's 
presently diagnosed anxiety and depressive disorders are 
related to his active duty service.  Consideration has been 
given to the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

PTSD

In regard to a diagnosis of PTSD, although the claims file 
contains numerous VA treatment records from 1988 through 
2006, these records are completely devoid of any diagnoses of 
PTSD.  There is a March 2006 general progress note from VA 
Behavioral Medicine Clinic that contains the assessment 
"cannot rule out PTSD", but there is no actual diagnosis of 
this disability.  Moreover, the veteran and his 
representative testified during the February 2007 Board 
hearing that they were not contending that the veteran 
suffers from PTSD.   

In short, service connection for PTSD must be denied because 
one of the essential criterion for granting service 
connection for this disability, i.e., medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), has not been met.  Consideration has been given to 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.

Substance Abuse

The veteran testified in February 2007 that he began drinking 
and abusing drugs in service due to stress, anxiety, feeling 
like a misfit and not being quite sure why he was there.  His 
service medical records do not show treatment for substance 
abuse. In fact, the first postservice medical evidence 
reflecting alcoholism is not until October 1988.  In this 
regard, there is an October 1988 VA discharge summary 
reflecting a diagnosis of alcohol dependency and noting that 
the veteran was under the influence of alcohol at the time of 
admission.  However, the veteran did report at this time that 
he first realized he had a problem with alcohol and other 
chemical substances while in Vietnam.  

Even assuming arguendo that the veteran's alcohol abuse began 
in service, the above-cited legislation enacted by Congress 
expressly prohibits the grant of direct service connection 
for alcohol or drug abuse based on claims filed on or after 
October 31, 1990, and requires that disability resulting from 
drug or alcohol abuse be regarded as the products of willful 
misconduct.  As to direct service connection, therefore, the 
present claim must be denied as there is no entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. at 429 (1991).  
Moreover, as service connection has not been established for 
any psychiatric disorder, the claim for service connection 
for alcoholism as secondary to such a psychiatric disorder 
must fail as a matter of law.  Id.  




ORDER

Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


